MEMORANDUM OF DECISION.
On appeal from a judgment of the Superior Court (Cumberland County), George Green, Jr. challenges the sufficiency of the evidence to support his conviction for aggravated assault with a dangerous weapon, 17-A M.R.S.A. § 208 (1984), entered after a jury-waived trial. Viewing the evidence in the light most favorable to the State, the court could rationally conclude beyond a reasonable doubt that the defendant acted recklessly and used his car as a dangerous weapon when he pinned a police officer between his car and a parked car. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.